Citation Nr: 0304205	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 20, 
2000, for an award of a total rating based on individual 
unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 RO rating decision, which increased 
the rating assigned for the veteran's bipolar disorder to 70 
percent and found the veteran to be unemployable due to his 
service-connected disability.  The veteran appealed the 
effective date assigned for the award of unemployability 
benefits (September 20, 2000). 

On October 23, 2002, a videoconference hearing was held 
before the undersigned, who is an acting member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing.  

At his hearing, the veteran appeared to raise a claim for 
clear and unmistakable error committed by the RO with regard 
to the rating assigned for his service-connected bipolar 
disorder in a February 1999 rating decision.  Since this 
matter has not been developed or certified for appeal, and as 
it is not inextricably intertwined with the issue now before 
the Board on appeal, it is referred to the RO for initial 
consideration.
 
 
FINDINGS OF FACT

1.  The veteran had substantially gainful employment until 
September 18, 2000, when he retired due to his service-
connected disability.

2.  Evidence of entitlement to a TDIU was received by VA on 
September 20, 2000.




CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
September 20, 2000, for an award of a TDIU have not been met.  
38 U.S.C. §§ 1155, 5110(a)(b) (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for an earlier effective date

A veteran may be entitled to a TDIU if he establishes that he 
is unable to secure or follow substantially gainful 
employment as a result of service-connected disability.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  Marginal employment 
generally shall be deemed to exist when the earned annual 
income of the veteran does not exceed the amount established 
by the United States Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, and 
consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
poverty threshold for one person in 1999 was $8,501.  65 Fed. 
Reg. 79,160 (Dec. 18, 2000).  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold. 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).

An award of TDIU is an award of increased compensation.  
Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 U.S.C. 
§ 5110(a), (b)(2)).  Under that regulation, the effective 
date of an increase in compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2002).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2002).

In this case, the veteran submitted an application for a TDIU 
that was dated in June 1999 and received by VA on July 8, 
1999.  In that application, he indicated that he was employed 
at a VA Medical Center (VAMC) but that he was having severe 
problems with continued work.  He indicated that he worked as 
a mail and medical records clerk for 40 hours a week, but 
that he would miss approximately 10 days a month due to 
illness.  He wrote that he was afraid that his employment 
would be terminated for missing an excessive number of days 
due to his service-connected disability.  

By an August 1999 rating decision, the RO denied entitlement 
to a TDIU.  The veteran was notified of the decision and of 
his appellate rights in a letter dated August 18, 1999.  He 
did not submit a notice of disagreement with this decision 
within one year.  

On September 20, 2000, the veteran submitted a new claim for 
a TDIU.  He attached a letter, dated September 5, 2000, from 
the Office of Personnel Management (OPM) noting that his 
application for disability retirement had been approved.  The 
OPM indicated that it had requested evidence of his last day 
of pay from his employer.  In his claim for a TDIU, the 
veteran indicated that his last day of employment was 
September 18, 2000. 

On a formal claims form filed in October 2000, the veteran 
indicated that he had worked as a mail clerk for 40 hours a 
week until September 18, 2000, that in the year 1999, he had 
earned $23,959.20, and that in the prior 12 months, he had 
earned $16,792.  

By a February 2001 rating decision, the RO granted 
entitlement to a TDIU, effective from September 20, 2000.

The veteran contends that the effective date of his TDIU 
award should be earlier than September 20, 2000.  He asserts 
that his service-connected disability (a bipolar disorder), 
was as disabling at the time he first claimed unemployability 
benefits in June 1999 as it was in September 2000.  His 
testimony at his hearing before the undersigned in October 
2002 centered on this contention.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  

First, the veteran did not appeal the denial of a TDIU issued 
by the RO in August 1999.  Such an appeal would have had to 
have been initiated within one year of notification of the 
decision.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2002).  Moreover, at the time that claim was made, the 
veteran was gainfully employed full time as a mail and 
records clerk, and there is no evidence that the employment 
was marginal.  Indeed, his income of $23,959.20 for 1999 was 
well above the poverty threshold ($8,501) for that year.  
Furthermore, there is nothing in the record to suggest that 
the duties performed by the veteran as a mail and records 
clerk approached what could be considered to be employment in 
a protected environment, nor has the veteran made any claim 
in this regard.  Therefore, he clearly was not eligible for 
unemployability benefits at that time.  

On September 20, 2000, the veteran's claim for a TDIU, with 
evidence that he was actually eligible for the award, was 
received by VA.  Entitlement arose on September 19, 2000, the 
day after his last day of employment and the claim was 
received on the following day.  Under these circumstances, 
this is the proper effective date of the award.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to September 20, 2000, for an award of a TDIU.  
Accordingly, the appeal is denied.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the applicability of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of the prosecution of this claim.  Among other 
things, the VCAA eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C. §§ 5100, 5103, 5103A, 5107, 5126 (West 
2002).  

The CAVC has stated that while the VCAA is a reason to remand 
"many, many claims . . . it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc).  Indeed, the CAVC has held that the VCAA is 
not applicable in all cases.  For example, the VCAA has been 
held inapplicable to a matter of pure statutory 
interpretation (such as a claim for payment of accrued 
interest on an award of past-due disability benefits).  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  The CAVC has also 
concluded that the VCAA was not applicable where the veteran 
was fully notified and aware of the type of evidence required 
to substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In Foxx v. Principi, No. 01-1287, slip op. at 6, (U.S. Vet. 
App. July 9, 2002) (single-judge nonprecedential memorandum 
decision), cited herein only for guidance, it was concluded 
that "[t]he appellant, by statute, does not qualify for an 
earlier entitlement date; for this reason, the Board's 
failure to discuss the VCAA is harmless.  Because there is no 
additional assistance that would help substantiate the 
appellant's claim therefor, a remand pursuant to the VCAA is 
not necessary."  See also Wensch v. Principi, 15 Vet. App. 
362 (2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply); and also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"). 

Thus, as this case involves a claim for an earlier effective 
date, the VCAA arguably does not even apply.  The Board 
nevertheless notes that the RO sent the veteran its February 
2002 rating decision later that same month, and a statement 
of the case in May 2002.  Together, these documents have 
listed the evidence considered, the legal criteria for 
determining whether an earlier effective date could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.

On October 23, 2002, a videoconference hearing was held 
before the undersigned, who is an acting member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing.  The transcript of this hearing has been obtained 
and reviewed by the Board.

The record shows that the RO considered all relevant records, 
and the veteran has not asserted that there are any 
outstanding records to be considered.  Seeking a medical 
opinion in this case would be fruitless because the case does 
not turn on a question of the diagnosis, etiology, or 
severity of a medical condition. 

To the extent they even apply in this case, the VCAA 
requirements have been substantially met by VA, and there are 
no areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case to the RO 
(which referenced the VCAA's enacting regulations in its May 
2002 statement of the case), or to otherwise conduct any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).

ORDER

Entitlement to an effective date earlier than September 20, 
2000, for an award of a TDIU is denied.  



	                        
____________________________________________
	David A. Saadat
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

